Title: From Alexander Hamilton to Brigadier General Henry Knox, [25 June 1779]
From: Hamilton, Alexander
To: Knox, Henry



Sir,
[New Windsor, New York, June 25, 1779]

A party of the enemy’s horse with about 1000 infantry are said to be at Pines bridge. Possibly the stores at New Millford may be the object. The General requests you will send a proper person to see what progress may have been made in removing them and to complete the removal.
I have the honor to be   Your most Obed ser
A Hamilton   Aide De Camp
Head Quarters   June 25. 1779

